       Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 1 of 9



                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-11557-RGS

                 ALLIED ELEVATOR GROUP INC. and
                       RONALD TREMBLAY

                                    v.

                       3PHASE ELEVATOR CORP.

        MEMORANDUM AND ORDER ON DEFENDANT’S
   MOTION TO DISMISS AND FOR JUGMENT ON THE PLEADINGS

                            October 20, 2020

STEARNS, D.J.

     Ronald Tremblay sold his elevator service and repair company, Allied

Elevator Group Inc., to defendant 3Phase Elevator Corp. (3Phase). Under

the terms of the Asset Purchase Agreement (APA), 3Phase retained Tremblay

as a Service Adjuster. In his new status as an employee, Tremblay became a

member of the International Union of Elevator Constructors (IUEC) Local 4,

which had negotiated a collective bargaining agreement (CBA) with the

Elevator Contractors of America, a joint employer group that included

3Phase.

     In November of 2019, 3Phase fired Tremblay, allegedly for poor job

performance. In May of 2020, Tremblay filed this lawsuit in the Essex
          Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 2 of 9



Superior Court. On August 18, 2020, 3Phase removed the lawsuit to this

court on federal question grounds, 28 U.S.C. § 1331.1

      3Phase now moves to dismiss Count III – unfair and deceptive

business practices, and Count IV – wrongful termination of the Complaint

and asks for judgment on the pleadings with respect to Count I – breach of

contract, and Count II – unjust enrichment. For the following reasons,

3Phase’s motion will be allowed in part and denied in part.

                                 Background

      The facts viewed in the light most plausibly favorable to Tremblay as

the nonmoving party are as follows. Tremblay owned and operated Allied

Elevator Group Inc, a company offering elevator repair, maintenance, and

inspection services. Tremblay sold his company to 3Phase in August of 2018.

Under the governing APA, 3Phase retained Tremblay as a Service Adjuster


      1 All claims set out in Tremblay’s state court complaint purport to arise
under state law, and under the well-pleaded complaint rule, removal would
ordinarily be barred. Franchise Tax Bd. v. Constr. Laborers Vacation
Trust, 463 U.S. 1, 9-11 (1983). There is an exception where a defense is based
on “complete preemption,” as is the case here where defendant asserts that
all of Tremblay’s common-law and state statutory claims are preempted by
Section 301 of the Labor Management Relations Act (LMRA). See Cavallaro
v. UMass Mem. Healthcare, Inc., 678 F.3d 1, 3-5 (1st Cir. 2012) (noting that
as the doctrine has evolved “complete” preemption has become something
less than the term implies).




                                       2
         Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 3 of 9



and agreed to pay him over time an aggregate sum of $3,500,000.00. The

amount agreed to at the closing included certain retention guarantees, a

“Holdback Amount” of $140,000, a “Retention Amount” of $300,000, and a

“Stock Amount” of $100,000.

     The Holdback Amount was to be paid to Tremblay on the 18-month

anniversary of the closing date (minus the value of any losses).         The

Retention Amount was to be paid in three installments, each within 30 days

of the end of calendar years 2019, 2020, and 2021.2 The Retention Amount

payments, however, were conditioned on Tremblay’s continued employment

in good standing at 3Phase.3

     As a Service Adjuster, Tremblay belonged to IUEC Local 4. The IEUC

negotiated a CBA with the Elevator Contractors of America, to which (as

previously noted) 3Phase belonged. The life span of the current CBA runs

from July 9, 2017, until July 8, 2022, and was in effect at all times during

Tremblay’s employment at 3Phase. On July 24, 2019, 3Phase sent a Warning

Letter under Article XXII Paragraph 5(e) of the CBA informing Tremblay




     2   The Stock Amount retention is not a matter in dispute.

     3 While not specified in the APA, it is reasonable to infer from the
Retention Amount payment schedule that Tremblay was expected to remain
at 3Phase until at least the end of 2021.

                                      3
          Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 4 of 9



that he was no longer an employee in good standing, principally because of

his refusal to drive a company-owned vehicle.4 In response, Tremblay met

on August 13, 2019, with two IUEC representatives, Steve Sears and Steven

Bruno. They assured Tremblay that the IUEC would reject any claim of

unsatisfactory work performance leveled against Tremblay. On November

15, 2019, 3Phase fired Tremblay. Tremblay then sued.

                                DISCUSSION

Standards of Review:

      To survive a motion to dismiss, a complaint must allege “a plausible

entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 559 (2007).

“While a complaint attacked by a Rule 12(b)(6) motion does not need

detailed factual allegations, a plaintiff’s obligation to provide the ‘grounds’ of

his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a

formulaic recitation of a cause of action’s elements will not do.” Id. at 555

(internal citations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal citations omitted).

      Fed. R. of Civ. P. 12(c) permits a party to move for judgment on the

pleadings at any time “[a]fter the pleadings are closed,” so long as the motion




      4Tremblay claims that 3Phase was made aware that he intended to
continue driving his personal vehicle while at his job. 3Phase denies it.
                                        4
       Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 5 of 9



does not delay the trial. A Rule 12(c) motion differs from a Rule 12(b)(6)

motion in that it takes a holistic approach to the pleadings.           “In the

archetypical case, the fate of such a motion will depend upon whether the

pleadings, taken as a whole, reveal any potential dispute about one or more

of the material facts.” Gulf Coast Bank & Trust Co. v. Reder, 355 F.3d 35, 38

(1st Cir. 2004). “In reviewing a motion under Rule 12(c), as in reviewing a

Rule 12(b)(6) motion, [a court] may consider ‘documents the authenticity of

which are not disputed by the parties; . . . documents central to the plaintiff’s

claim; [and] documents sufficiently referred to in the complaint.’” Curran

v. Cousins, 509 F.3d 36, 44 (1st Cir. 2007).

Counts III and IV:

      3Phase argues that both Counts III and IV are preempted by Section

301 of the LMRA. Section 301 “completely preempts a state law claim if the

resolution of the claim necessitates analysis of, or substantially depends on

the meaning of, a collective bargaining agreement.” Quesnel v. Prudential

Ins. Co., 66 F.3d 8, 10 (1st Cir. 1995). Here the existence of the CBA and the

fact that Tremblay falls under it are not in dispute. What is in dispute is

whether resort must be had to the CBA in deciding Tremblay’s claims of

wrongful termination and deceptive practices on the part of 3Phase.




                                       5
          Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 6 of 9



      The CBA required an employer (3Phase) to provide a written warning

to an employee (Tremblay) before initiating termination so as to give him an

opportunity to “improve his work performance.” Dkt. # 1-2. The warning

that Tremblay received recited only his resistance to driving a company

vehicle as a ground for termination, while the termination letter itself recited

numerous other examples of what 3Phase deemed to be instances of

Tremblay’s deficient job performance. Whether the initial written warning

was sufficient to support Tremblay’s subsequent termination would of

necessity require an interpretation of the CBA. Thus, Count IV (wrongful

termination) is preempted by Section 301 of the LMRA and must be

dismissed.

      While the Count III Chapter 93A allegations involving 3Phase’s

objection to Tremblay’s use of his personal vehicle appear to lie outside the

provisions of the CBA, the Count is unstainable as a matter of Massachusetts

law. It is long settled that an employee may not assert Chapter 93A violations

against his employer for alleged wrongs arising out of the employment

relationship. Manning v. Zuckerman, 388 Mass. 8, 12 (1983). 5 See also




      5  “[O]ur society already protects an employee’s right to bargain
collectively with his employer over the terms and conditions of employment,
National Labor Relations Act, 29 U.S.C. § 157 (1976) (originally enacted as
Act of July 5, 1935, ch. 372, 49 Stat. 449); G.L. c. 150A, § 3; and it requires
                                       6
          Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 7 of 9



Informix, Inc. v. Rennell, 41 Mass. App. Ct. 161, 163 (1996) (there is no

requirement that the employment relationship be ongoing). 6 Consequently,

Count III will be dismissed under its own weight.

Counts I and II:

      As for Counts I and II, 3Phase implicitly acknowledges that Section 301

preemption does not apply and moves instead for judgment on the pleadings.

In addressing Count I, 3Phase accurately observes that Tremblay’s allegation

that it failed to make timely installment payments on the “Holdback

Amount” has that account confused with 3Phase’s obligations under the

“Retention Amount.” Under the terms of the APA, the Retention Amount

payments were due “in three installments on the first, second, and third

anniversary of the Closing Date so long as Plaintiff was still employed in good

standing with Defendant.” Dkt. # 1-1. Rightly or wrongly, Tremblay was no

longer an employee in good standing as of November of 2019. Consequently,

under the contract no payments were due on any strict reading of the

contract.




that hirings and discharges will be performed without discrimination. G.L. c.
151B, § 4.” Manning, 388 Mass. at 12.

      6The Manning rule applies with equal force to the claims of
defamation raised in Tremblay’s opposition (but not in his Complaint).

                                       7
        Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 8 of 9



      On the other hand, Tremblay’s allegations that 3Phase acted in bad

faith in refusing to honor the terms of the contract and in denying its

enforceability to escape its obligation to make the Retention Amount

payments, see Compl. ¶¶ 19-22, raises an issue of material fact (state of mind)

to which the preemption doctrine does not apply. Complete preemption is

not without limitation. Fant v. New Eng. Power Serv. Co., 239 F.3d 8, 15

(1st Cir. 2001). “State law claims requiring only consultation with the CBA,

versus actual interpretation, should not be extinguished.” Adames v. Exec.

Airlines, Inc., 258 F.3d 7, 12 (1st Cir. 2001).

      Section 301 does not preempt nonnegotiable rights conferred on

individual employees as a matter of state law. See Livadas v. Bradshaw, 512

U.S. 107, 123 (1994) (emphasis added). “The [Supreme] Court has cautioned

that ‘purely factual questions about an employee’s conduct or an employer’s

conduct and motives do not require a court to interpret any term of a

collective-bargaining agreement.’” Flibotte v. Pennsylvania Truck Lines,

Inc., 131 F.3d 21, 26 (1st Cir. 1997), quoting Hawaiian Airlines, Inc. v.

Norris, 512 U.S. 246, 261 (1994). That is the case here, and where intent,

motive, state of mind, or lack of good faith, is at issue, brevis judgment will

seldom lie. Ourfalian v. Aro Mfg. Co., 31 Mass. App. Ct. 294, 295 n.3 (1991);

Front Row Seating, Inc. v. New Eng. Concerts, Ltd., 33 Mass. App. Ct. 945,


                                        8
        Case 1:20-cv-11557-RGS Document 15 Filed 10/20/20 Page 9 of 9



947 (1992). Such is the case here. Under the circumstances, the more

prudent course is to remand Counts I and II to the state court for resolution.

See Camelio v. Am. Fed’n, 137 F.3d 666, 672 (1st Cir. 1998) (“[T]he balance

of competing factors ordinarily will weigh strongly in favor of declining

jurisdiction over state law claims where the foundational federal claims have

been dismissed at an early stage in the litigation.”). 7

                                    ORDER

      For the foregoing reasons, defendant’s motion to dismiss Counts III

and IV is ALLOWED. The motion for judgment on the pleadings on Counts

I and II is DENIED. The Clerk will enter judgment for 3Phase on Counts III

and IV and remand Counts I and II to the Essex Superior Court.

                                      SO ORDERED.

                                      s/ Richard G. Stearns___________
                                      UNITED STATES DISTRICT JUDGE




      7 While this is a matter for the state court, I note that Count II, the claim

for unjust enrichment, cannot ordinarily coexist with the Count I contract
claim. “[A] claim of unjust enrichment . . . will not lie ‘where there is a valid
contract that defines the obligations of the parties.’” Chang v. Winklevoss,
95 Mass. App. Ct. 202, 210-211 (2019), quoting Metro. Life Ins. Co. v. Cotter,
464 Mass. 623, 641 (2013).
                                        9
